CM/ECF - U.S. District Court:vawd                                        Page 1 of 3
   Case 3:19-cr-00218-HES-JRK Document 8 Filed 11/26/19 Page 1 of 6 PageID 286


                                                                                           CLOSED

                            U.S. District Court
                   Western District of Virginia (Roanoke)
       CRIMINAL DOCKET FOR CASE #: 7:19-mj-00147-RSB All Defendants


Case title: USA v. Langhorne                                Date Filed: 11/15/2019
Other court case number: 3:19-MJ-1423-JRK Middle            Date Terminated: 11/22/2019
                         District of Florida-Jacksonville

Assigned to: Magistrate Judge Robert S.
Ballou

Defendant (1)
Romeo Xavier Langhorne                        represented by Monica Dumas Cliatt
TERMINATED: 11/22/2019                                       Federal Public Defenders Office -
                                                             Western District of VA
                                                             210 First Street, SW, Suite 400
                                                             Roanoke, VA 24011
                                                             540-777-0880
                                                             Fax: 540-777-0890
                                                             Email: monica_cliatt@fd.org
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Public Defender or
                                                             Community Defender Appointment

Pending Counts                                              Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                           Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                  Disposition
None




https://ecf.vawd.uscourts.gov/cgi-bin/DktRpt.pl?228198421246683-L_1_0-1                   11/26/2019
CM/ECF - U.S. District Court:vawd                                        Page 2 of 3
   Case 3:19-cr-00218-HES-JRK Document 8 Filed 11/26/19 Page 2 of 6 PageID 287


Plaintiff
USA                                           represented by Daniel P. Bubar
                                                             United States Attorneys Office
                                                             310 First Street, S.W. Room 906
                                                             Roanoke, VA 24008
                                                             540-857-2250
                                                             Fax: 540-857-2614
                                                             Email: daniel.bubar@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: US Attorney


 Date Filed      #   Docket Text
 11/14/2019          Arrest - 5(c)(3) of Romeo Xavier Langhorne (kab) (Entered: 11/15/2019)
 11/15/2019      1 Charging Documents from Middle District of Florida-Jacksonville - Rule 5(c)
                   (3) as to Romeo Xavier Langhorne (Attachments: # 1 Warrant)(kab)
                   (Additional attachment(s) added on 11/22/2019: # 2 "Exhibit A", # 3 additional
                   exhibits) (kab). Modified on 11/22/2019--to add attachments from the MDFL
                   that did not initially make it to this district when the case was originally filed
                   (kab).
 11/15/2019      2 NOTICE OF HEARING as to Romeo Xavier Langhorne (CUSTODY) (FTR)
                   Initial Appearance - Rule 5c3 set for 11/15/2019 02:45 PM in Roanoke before
                   Magistrate Judge Robert S. Ballou.(kab)
 11/15/2019      3 ORAL ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Romeo
                   Xavier Langhorneentered by Magistrate Judge Robert S. Ballou on 11/15/2019.
                   (kab) (Entered: 11/18/2019)
 11/15/2019      4 CJA 23 Financial Affidavit as to Romeo Xavier Langhorne (kab) (Entered:
                   11/18/2019)
 11/15/2019      5 Minute Entry for proceedings held before Magistrate Judge Robert S.
                   Ballou:Initial Appearance Rule 5(c)(3) Complaint/Indictment - Other District as
                   to Romeo Xavier Langhorne held on 11/15/2019. Defendant remanded to
                   Custody. (FTR Operator: K. Brown)(kab) (Entered: 11/18/2019)
 11/15/2019      6 FTR Log Notes as to Romeo Xavier Langhorne for Initial Appearance in the
                   Roanoke Division in CR3 held before Judge Robert S. Ballou on 11/15/2019. In
                   accordance with 28 USC 753(b), I certify that I monitored the digital recording
                   of this proceeding and that it is a true and correct record, that it is sufficiently
                   intelligible when played on the FTR (For the Record) Player, and that it can be
                   transcribed without undue difficulty. FTR Operator: K. Brown (kab) (Entered:
                   11/18/2019)
 11/15/2019      7 NOTICE OF HEARING as to Romeo Xavier Langhorne (CUSTODY) (FTR)
                   Detention Hearing set for 11/22/2019 02:00 PM in Roanoke before Magistrate
                   Judge Robert S. Ballou.(kab) (Entered: 11/18/2019)
 11/22/2019      8 Minute Entry for proceedings held before Magistrate Judge Robert S.




https://ecf.vawd.uscourts.gov/cgi-bin/DktRpt.pl?228198421246683-L_1_0-1                      11/26/2019
CM/ECF - U.S. District Court:vawd                                        Page 3 of 3
   Case 3:19-cr-00218-HES-JRK Document 8 Filed 11/26/19 Page 3 of 6 PageID 288


                     Ballou:Preliminary Hearing as to Romeo Xavier Langhorne held on
                     11/22/2019, Detention Hearing as to Romeo Xavier Langhorne held on
                     11/22/2019. Defendant remanded to Custody. (FTR Operator: K. Brown)(kab)
 11/22/2019      9 FTR Log Notes as to Romeo Xavier Langhorne for Detention Hearing in the
                   Roanoke Division in CR3 held before Judge Robert S. Ballou on 11/22/2019. In
                   accordance with 28 USC 753(b), I certify that I monitored the digital recording
                   of this proceeding and that it is a true and correct record, that it is sufficiently
                   intelligible when played on the FTR (For the Record) Player, and that it can be
                   transcribed without undue difficulty. FTR Operator: K. Brown (kab)
 11/22/2019     10 Oral Order Finding Probable Cause as to Romeo Xavier Langhorne entered by
                   Magistrate Judge Robert S. Ballou on 11/22/2019. (kab)
 11/22/2019     11 WITNESS and EXHIBIT LIST by Romeo Xavier Langhorne (Attachments: # 1
                   Exhibit 1, # 2 Exhibit 2)(kab)
 11/22/2019     12 COMMITMENT TO ANOTHER DISTRICT as to Romeo Xavier Langhorne.
                   Defendant committed to District of Middle District of Florida.. Signed by
                   Magistrate Judge Robert S. Ballou on 11/22/2019. (kab)



                                       PACER Service Center
                                         Transaction Receipt
                                           11/26/2019 16:13:51
                    PACER
                                   ajones17103:5876016:0 Client Code:
                    Login:
                                                         Search         7:19-mj-00147-
                    Description:   Docket Report
                                                         Criteria:      RSB
                    Billable
                                   2                     Cost:          0.20
                    Pages:




https://ecf.vawd.uscourts.gov/cgi-bin/DktRpt.pl?228198421246683-L_1_0-1                      11/26/2019
Case 3:19-cr-00218-HES-JRK Document 8 Filed 11/26/19 Page 4 of 6 PageID 289



                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

                     CRIMINAL MINUTES - INITIAL APPEARANCE - RULE 5
                             (Complaint/Indictment/Other District)

Case No.: 7:19-MJ-00147                                      Date: 11/15/2019

Defendant(s): Romeo Xavier Langhorne, custody                Counsel: Monica Cliatt, FPD

PRESENT:         Presiding Judge:       Robert S. Ballou          TIME IN COURT: 17 min
                 Deputy Clerk:          K. Brown
                 Court Reporter:        K. Brown/FTR
                 AUSA:                  Dan Bubar
                 USPO:                  Sean Sweeney
                 Case Agent:            Armando Martinez



        Defendant arrested on warrant from Middle District of Florida-Jacksonville

RIGHTS:
     Defendant advised of charges and nature of proceedings and provision of Rule 20.
     Defendant advised of right to retain counsel or to request that counsel be appointed.
     Defendant advised of right to preliminary exam.
     Defendant advised of right to identity hearing.
     Defendant advised of right to a bond/detention hearing.

COUNSEL:
     FPD appointed.
     Defendant requests appointment of counsel. CJA 23 Financial Affidavit completed.


RELEASE/DETENTION:
     Government moves for detention.
     Detention hearing continued to 11/22/2019 at 2:00pm.

Additional Information:
3:19
Parties present and represented by counsel.
Government wishes to keep the case in Florida.
Defendant wishes to have all hearings in the Middle District of Florida but would like a bond.
Defendant moves for continuance to have a detention hearing next week. Hearing set for Friday, 11/22 at 2pm.
Defendant remanded.
Adjourned.
3:36




   Case 7:19-mj-00147-RSB Document 5 Filed 11/15/19 Page 1 of 1 Pageid#: 54
 Case 3:19-cr-00218-HES-JRK Document 8 Filed 11/26/19 Page 5 of 6 PageID 290



                                  IN THE UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF VIRGINIA
                                           ROANOKE DIVISION

                                           CRIMINAL MINUTES - RULE 5
                                         (Complaint/Indictment/Other District)
                                          Preliminary and Detention Hearings

Case No.: 7:19-MJ-147                                                    Date: 11/22/2019

Defendant(s): Romeo Xavier Langhorne, custody                            Counsel: Monica Cliatt, FPD

PRESENT:            Presiding Judge:            Robert S. Ballou       TIME IN COURT: 1 hour, 57 min
                    Deputy Clerk:               K. Brown
                    Court Reporter:             K. Brown/FTR
                    AUSA:                       Laura Taylor/Dan Bubar
                    USPO:                       Kim Falatic


PRELIMINARY HEARING:
      Preliminary hearing held.

RELEASE/DETENTION:
     Government moves for detention.
     Detention hearing held.
     Order of Commitment to Another District (AO 94).

Additional Information:
2:20
Parties present and represented by counsel.
Defendant submits to probable cause.
Opening statements.
Evidence. Matthew Bellamy, FBI TFO, sworn. Court marks and admits Gov Exhibits 1 and 2. (Both were parts of the complaint
          that was initially filed in the MDFL.) Cross. Redirect. Virginia Langhorne, mother, sworn. Pleasant Hill Road,
          Rocky Mount VA. Cross. Court addresses witness. Redirect. Mary Burwell, grandmother, sworn. Cross. No
          redirect. Deft proffers evidence as relates to rehabilitation specialists from Staunton, VA who have worked with the
          defendant. Deft had an evaluation with them and they said he required more services than they could provide. No
          rebuttle. Rest.
Argument.
Court addresses defendant. Issue of probable cause: communications deft had with undercover agents are part of the complaint,
          as are the purposes for which deft posted a video inspiring others to help him. Probable cause is found. Oral order to
          enter. There is a presumption for detention. First factor, nature of offense: in light most favorable to deft, the evidence
          is as set forth in the complaint, that deft has engaged in the alleged conduct. Deft’s record is what it is, significant parts
          are the battery and interference charge in 2011, bail jumping in 2013 with fugitive charge from 2014. Meaningful that
          deft has previously disregarded conditions of release. Pending charge in Franklin Co is the assault on mother. Mental
          health issues are very concerning. Deft has been diagnosed with multiple mental health issues. All of which deft
          frequently does not take his medication to control. These issues are concerning and play into request for release. Court
          does not find that home plan to live with grandmother sufficient. Grandmother has never been in a position of
          supervision over deft. Deft has never been amenable to supervision of mother or others. Deft previously jumped bail
          and this case is pending in Florida. Defendant deemed to be a flight risk. Nature of allegations are significant in
          connection with this complaint, to inspire others to collect materials to build bombs to destroy cars and buildings.
          Considering all of that, deft found to be a flight risk and a danger to the community. Court requests that the USMS
          make sure defendant receives mental health treatment and medication while in their custody.
Defendant remanded.
Adjourned.
4:17




  Case 7:19-mj-00147-RSB Document 8 Filed 11/22/19 Page 1 of 1 Pageid#: 143
     Case 3:19-cr-00218-HES-JRK Document 8 Filed 11/26/19 Page 6 of 6 PageID 291

AO 94 (Rev.06/09)Commi
                     tmenttoAnotherDistrict


                                U NITED STATES D ISTRICT C OURT                               wuE- s OFFICE U',
                                                                                                             s Dlsr cor       '
                                                          forthe'                                   ATROANOKE,VA
                                                                                                             FILED
                                              W estern DistrictofVirginia
                                                                                                       N@ 22 2919
              United StatesofAmerica                       )                                     JULIA c.            , LERK
                           V.                              )                                    BY;
                                                           )     CaseNo. 7:19-MJ-00147                 DEP     CLERK.
              Romeo XavierLanghorne                        )
                                                           )        Charging District's
                       Defendant                           )        CaseNo. 3:19-M2-1423

                                      COM M ITM ENT TO ANOTHER DISTRICT

        Thedefendanthasbeen ordered to appearinthe               Mi
                                                                  ddl
                                                                    e             Districtof Florida                     ,
(êapplicable) Jacksonville                    division.The defendantmay need an intep reterforthislanguage:


        Thedefendant: O willretain an attorney.
                             O isrequesting courbappointed counsel.

        Thedefendantrem ainsin custody afterthe initialappearance.

        IT IS ORDERED:TheUnited Statesm arshalm usttransportthe defendant,togetherwith a copy ofthisorder,
to thecharging districtand deliverthedefendantto theUnited Statesmarshalforthatdistrict,orto anotherofficer
authorizedtoreceivethedefendant. Themarshalorofficerin the charging districtshould imm ediately notify theUnited
Statesattorney and theclerk ofcoul'tforthatdistrictofthedefendant'sarrivalsothatfurtherproceedingsmay be
promptly scheduled. Theclerk ofthisdistrictmustprom ptly transm itthe papersand any bailto the charging district.


Date:          11/22/201@                                   ;
                                                            .               z
                                                                                 Judge'
                                                                                      ssignature

                                                                RobertS.Ballou,United States M agi
                                                                                                 strate Judne
                                                                                Printednameand title




      Case 7:19-mj-00147-RSB Document 12 Filed 11/22/19 Page 1 of 1 Pageid#: 242
